Exhibit 10.2
Daniel F. Rindos
30 Nutmeg Drive
Trumbull, Connecticut 06611

(203) 543-0833




September 26, 2006




Susan Kuhlman, Secretary
Kuhlman Company / SK2, Inc
701 North Third Street
Minneapolis, Minnesota 55401


 
Dear Susan,


Please accept this letter as my notice of resignation from the Board of
Directors of the Kuhlman Company. It is with regret that I feel forced to take
this action but feel that my input and effort as a member of the board has not
produced the desired outcome. I feel comfortable with knowledge that I did the
very best job I was capable of in representing the shareholders and doing all
within my power to guide the company toward a stable and profitable operation.


I wish you and all the other members of the company good luck in the ongoing
operations, and thank you personally for all your hospitality on my visits.




Sincerely,


 
Daniel F. Rindos
 
 

Cc; 
Scott Kuhlman
Luis Padilla
Jon Sabes
Chris Larsen
David Ferris



 
 

--------------------------------------------------------------------------------

 